DETAILED ACTION
This communication is in response to Application No. 16/085,895 filed 09/17/2018 which claims priority to PCT/US17/38253 filed on 6/20/2017 which claims priority to Provisional Application No. 62/352,377 filed 6/20/2016. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The Request for Continued Examination and Amendment presented on 01/22/2021 which provides amendments to claims 1, 7, and 19, and new claim 21, is hereby acknowledged.  Claims 1, 3-7, and 9-21 are currently pending.

Claim Rejections – Withdrawn
The previous 35 U.S.C §112(b) rejection of claims 1, 3-7, and 9-18 are withdrawn.

Response to arguments
Applicant argues that Vilnai and Tingler do not teach or suggest that the database of vehicle information is a database that is separate from a user payment account.  However, Lamb has been applied to make up for the deficiencies of Vilnai and Tingler.  See the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10 and 13-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilnai (US 2015/0242855 A1, cited on IDS received 06/27/2019) in view of Tingler (US 2017/0180012 A1, priority to provisional application 62/269,891 filed December 18, 2015), and further in view of Lamb et al. (US 2014/0129426 A1, hereafter referred to as “Lamb”).

Regarding claim 1, Vilnai teaches a method comprising: 
a) detecting, by a computer comprising a processor and a memory, a presence of a vehicle at a fuel dispenser by receiving information relating to an image of at least a portion of the vehicle at or approaching a resource provider; More specifically, at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0041]).  In some embodiments of the invention, the fuel inlet monitoring system is activated, and the at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0099]). 
b) determining, by the computer, a user payment account based on the information relating to the image.  More specifically, identifier module 504 can access and/or receive one or more than one part of the specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system (e.g. the license plate number of the vehicle, the Vehicle Identification Number (VIN) of the vehicle, the location of a decal placed on the vehicle). Identifier module 504 can use information from the database in order to identify the vehicle and/or vehicle driver and/or vehicle passenger (Vilnai, [0224], construed as an account).
c) determining, by the computer, a pre-authorization amount by: identifying a vehicle type of the vehicle based on the image; querying a database of vehicle information based on the vehicle type in order to obtain a resource capacity for the vehicle.  More specifically, optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: the shape of the vehicle and its components, the physical dimensions of the vehicle and its components, the location of the vehicle's fuel inlet, the type of fuel the vehicle uses, the maximum size of the vehicle's fuel tank (Vilani, [0126]).
d) transmitting a pre-authorization request message based on the calculated pre-authorization amount to an authorization computer associated with the account for approval… More specifically, once the identification indicia are interpreted, by the internal computer in camera 102 and/or independent computer 130, an authorization request is sent to one or more of a remote server, an onsite computer running local software, and a third party fuel control system (Vilnai, [0168]).  According to some embodiments of the invention, the remote server, onsite computer running local software and/or third party fuel control system makes an automated decision to authorize or decline refueling and relays that decision to a fuel control system operating at the refueling facility. Optionally, the remote server, onsite computer running local software and/or third party fuel control system control the fueling process before and during fueling (Vilnai, [0169]).
e) upon receiving a pre-authorization response message from the authorization computer, authorizing the fuel dispenser to dispense fuel to the vehicle up to the pre-authorization amount.  More specifically, the authorization response, received from the remote server and/or onsite computer running local software includes a set of parameters, such as the fuel type that the vehicle is allowed to use, the maximum quantity of fuel authorized for each individual purchase, the maximum quantity of fuel authorized each week, the maximum money value of the purchase. These parameters may be based on information received from the client registering a vehicle or may be based on data base records of the size of different vehicles' fuel tanks, types of fuel used by different vehicles, etc. (Vilnai, [0179]).
wherein a user of the vehicle does not interact with the fuel dispenser between or during steps a) through c).  More specifically, according to some embodiments of the invention, once vehicle and payment authorizations are received, fueling authorization remains pending until a nozzle authorization is received, indicating that the fuel nozzle is inserted inside the fuel inlet of a vehicle (Vilnai, [0180], thus, all the authorizations pertaining to a pre-authorization amount can occur before/without interaction with the nozzle or any mechanism of the fuel dispenser).
Vilnai additionally discloses the shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]).  Each of the images obtained by cameras are analyzed, using optical recognition 
However, Vilnai may not explicitly teach every aspect of
querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle,…; and
calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle;
… the pre-authorization request message including at least the pre-authorization amount; 
Tingler discloses systems for generating automotive work orders. An electronic scanning device can receive vehicle identification data corresponding to a user, and a server can associate the identification information with a user's account. The server can retrieve customized data relating to the user's vehicle service history and service preferences. The server can automatically generate a work order to initiate automotive services based on the vehicle service data saved in the user's account.  (Tingler, abstract).  Customized fuel authorization commands are automatically generated a based on customized user data.  An identifier provided by the electronic device may be linked to a customer's account which may contain customized data relating to the user's preferred fuel type or grade. Once the user's identification data has been associated with the user's account, the system can request pre-authorization for a monetary value specified in the account, or calculate a pre-authorization amount based on the user's fuel purchase history (Tingler, [0018]).  A series of automatic processes and algorithms can be used to automatically adjust the pre-authorization amounts for a user based on previous visits and/or the increasing/decreasing price of fuel (Tingler, [0020]). The user's account may also include customized data relating to the user's preferred fuel type or grade (Tingler, [0023]).  In one example embodiment, an 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler that a method for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle; and calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; … the pre-authorization request message including at least the pre-authorization amount.  With both Vilnai and Tingler disclosing authorizing a fuel dispenser with a pre-authorized amount when a detected vehicle approaches based on at least a type of fuel or size of a fuel tank, and with Tingler additionally suggesting the calculation of the pre-authorized amount based on stored preferences associated with a user, e.g., size of the user’s vehicle’s fuel tank and price of a particular fuel grade and then sending a pre-authorization request with the amount for authorization, one of ordinary skill in the art of implementing a method for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle; and calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; … the pre-authorization request message including at least the pre-authorization amount in order to allow the pre-authorization amount be more applicable to the vehicle/account being fueled.  One would therefore be motivated to combine these teachings as in doing so would create this method for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches.

wherein the database of vehicle information is a database that is separate from the user payment account.
Lamb discloses determining a fuel card usage exception with the use of a computer that receives fuel card transaction data responsive to a fuel purchase event. Responsive to detecting an exception associated with the fuel purchase event, the computer may generate an alert and transmit the alert for presentation by a computing device of a user (Lamb, abstract). A server can receive an authorization request to authorize a fuel purchase event using a fuel card (Lamb, [0007]). One of ordinary skill in the art can understand and appreciate that the information received during authorization of a fuel card may include other additional data, such as card number, encrypted card number, price of purchased product, product type (unleaded, leaded, premium fuel, etc.), price per gallon of fuel for each grade of fuel, and so on (Lamb, [0037]-[0038]).  The telematics server 106 may be communicatively coupled to additional external databases and/or servers to obtain information that may aid in processing and formatting the data received from the telematics device 104. The telematics server 106 may have to obtain the vehicle's fuel tank capacity from the vehicle manufacturer’s database or third party database to convert the fuel level data to a user understandable and/or a user desired format. For example, a database of the telematics server 106 may include the vehicle's profile data such as fuel tank capacity, make, model, year, gas mileage associated with one or more vehicles (Lamb [0050], [0101], ). Upon receiving the authorization request, the transaction gateway 116 may validate the approval of the account associated with the fuel card. The transaction gateway 116 may communicate with the fuel card server 118 to determine if the fuel card authorization request satisfies rules and regulations associated with the fuel card which may be stored in a database of the fuel card server 118. For example, the rules and regulations can include, inter alia, the number of purchases allowed in a day, the amount of fuel that may be purchased in each transaction, etc. If the account is approved and the rules and regulation criteria are satisfied, the POS device 114 may be instructed to authorize the fuel card 112 for a fuel purchase transaction. (Lamb, [0056]).  Therefore, databases 324-326 are user account/purchases databases, distinct from the vehicle manufacturer’s database which provides, at least, vehicle-specific fuel tank capacity.


Regarding claim 3, Vilnai and Tingler with Lamb teach the method of claim 1 wherein the method further comprises:
transmitting, by the computer to the fuel dispenser, a communication signal which activates the fuel dispenser to dispense the fuel to the vehicle. More specifically, upon identifying the vehicle as an authorized vehicle with a pre-authorized payment plan, the fueling is authorized and the fuel pump begins dispensing fuel (Vilnai, [0172]).

Regarding claim 4, Vilnai and Tingler with Lamb teach the method of claim 1 wherein determining the pre-authorization amount based upon the information relating to the image comprises determining the pre-authorization amount based upon a type of the vehicle or a size of the vehicle.  More specifically, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]). 

Regarding claim 5, Vilnai and Tingler with Lamb teach the method of claim 1 wherein the information relating to the image of at least the portion of the vehicle was obtained using a camera device, and wherein the image of at least the portion of the vehicle comprises at least an image that includes a license plate of the vehicle. More specifically, each of the images obtained by cameras are analyzed, using optical recognition software, to ascertain the identity of the objects and license plate number contained within the images (Vilnai, [0109]).  

Regarding claim 6, Vilnai and Tingler with Lamb teach the method of claim 1 further comprising: determining a payment token based upon the account, wherein the pre-authorization request message comprises the payment token.  More specifically, fuel dispensing may require a separate payment authorization indicating that a payment has been obtained or pre-approved (Vilnai, 0174]).  The payment authorization is obtained from at least one of a credit card, debit card or fuel card that is physically entered, swiped, placed in proximity of said manual payment machine, or whose numbers are manually entered or whose image is provided by the at least one imaging device, a manually entered VIN, a manually entered license plate number, a manually entered driver’s license number, an RFID tag, an automated cash payment system and a manual cash payment system (Vilnai, [0175]-[0176]).

Regarding claim 7, Vilnai teaches a resource provider system comprising: 
one or more input sensors;  More specifically, Camera 504 is optionally a Complementary Metal-Oxide-Semiconductor (CMOS) sensor (Vilnai, [0266])
a resource dispenser (fuel dispenser pump 110, Vilnai, Figure 1); 
a processor; and a computer readable medium coupled to the processor, the computer readable medium comprising code executable by the processor to cause the resource provider system to perform a method (aspects of the present invention may take the form of a computer program product embodied in 
comprising:
a) detecting a presence of a vehicle at a fuel dispenser by receiving information relating to an image of at least a portion of the vehicle at or approaching a resource provider; More specifically, at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0041]).  In some embodiments of the invention, the fuel inlet monitoring system is activated, and the at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0099]).
b)    determining a user payment account based on the information relating to the image; More specifically, identifier module 504 can access and/or receive one or more than one part of the specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system (e.g. the license plate number of the vehicle, the Vehicle Identification Number (VIN) of the vehicle, the location of a decal placed on the vehicle). Identifier module 504 can use information from the database in order to identify the vehicle and/or vehicle driver and/or vehicle passenger (Vilnai, [0224], construed as an account).
c)    determining a pre-authorization amount by: identifying a vehicle type of the vehicle based on the image; querying a database of vehicle information based on the vehicle type in order to obtain a resource capacity for the vehicle…; and More specifically, optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: the shape of the vehicle and its components, the physical dimensions of the vehicle and its components, the location of the vehicle's fuel inlet, the type of fuel the vehicle uses, the maximum size of the vehicle's fuel tank (Vilani, [0126]).
d) transmitting a pre-authorization request message based on the calculated pre-authorization amount to an authorization computer associated with the account for approval …; More specifically, once the identification indicia are interpreted, by the internal computer in 
e upon receiving a pre-authorization response message from the authorization computer, authorizing the fuel dispenser to dispense fuel to the vehicle up to the determined pre-authorization amount, wherein a user of the vehicle does not interact with the fuel dispenser between or during steps a) through e).  More specifically, the authorization response, received from the remote server and/or onsite computer running local software includes a set of parameters, such as the fuel type that the vehicle is allowed to use, the maximum quantity of fuel authorized for each individual purchase, the maximum quantity of fuel authorized each week, the maximum money value of the purchase. These parameters may be based on information received from the client registering a vehicle or may be based on data base records of the size of different vehicles' fuel tanks, types of fuel used by different vehicles, etc. (Vilnai, [0179]).
wherein a user of the vehicle does not interact with the fuel dispenser between or during steps a) through c).  More specifically, according to some embodiments of the invention, once vehicle and payment authorizations are received, fueling authorization remains pending until a nozzle authorization is received, indicating that the fuel nozzle is inserted inside the fuel inlet of a vehicle (Vilnai, [0180], thus, all the authorizations pertaining to a pre-authorization amount can occur before/without interaction with the nozzle or any other aspect of the fuel dispenser).
Vilnai further discloses the shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]).  Each of the images obtained by cameras are analyzed, using optical recognition 
However, Vilnai may not explicitly teach every aspect of
querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle…; and
calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle;
… the pre-authorization request message including at least the pre-authorization amount.
Tingler discloses systems for generating automotive work orders. An electronic scanning device can receive vehicle identification data corresponding to a user, and a server can associate the identification information with a user's account. The server can retrieve customized data relating to the user's vehicle service history and service preferences. The server can automatically generate a work order to initiate automotive services based on the vehicle service data saved in the user's account.  (Tingler, abstract).  Customized fuel authorization commands are automatically generated a based on customized user data.  An identifier provided by the electronic device may be linked to a customer's account which may contain customized data relating to the user's preferred fuel type or grade. Once the user's identification data has been associated with the user's account, the system can request pre-authorization for a monetary value specified in the account, or calculate a pre-authorization amount based on the user's fuel purchase history (Tingler, [0018]).  A series of automatic processes and algorithms can be used to automatically adjust the pre-authorization amounts for a user based on previous visits and/or the increasing/decreasing price of fuel (Tingler, [0020]). The user's account may also include customized data relating to the user's preferred fuel type or grade (Tingler, [0023]).  In one example embodiment, an 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler that a system for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle; and calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; … the pre-authorization request message including at least the pre-authorization amount.  With both Vilnai and Tingler disclosing authorizing a fuel dispenser with a pre-authorized amount when a detected vehicle approaches based on at least a type of fuel or size of a fuel tank, and with Tingler additionally suggesting the calculation of the pre-authorized amount based on stored preferences associated with a user, e.g., size of the user’s vehicle’s fuel tank and price of a particular fuel grade and then sending a pre-authorization request with the amount for authorization, one of ordinary skill in the art of implementing a system for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle; and calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; … the pre-authorization request message including at least the pre-authorization amount in order to allow the pre-authorization amount be more applicable to the vehicle/account being fueled.  One would therefore be motivated to combine these teachings as in doing so would create this system for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches.

wherein the database of vehicle information is a database that is separate from the user payment account.
Lamb discloses determining a fuel card usage exception with the use of a computer that receives fuel card transaction data responsive to a fuel purchase event. Responsive to detecting an exception associated with the fuel purchase event, the computer may generate an alert and transmit the alert for presentation by a computing device of a user (Lamb, abstract). A server can receive an authorization request to authorize a fuel purchase event using a fuel card (Lamb, [0007]). One of ordinary skill in the art can understand and appreciate that the information received during authorization of a fuel card may include other additional data, such as card number, encrypted card number, price of purchased product, product type (unleaded, leaded, premium fuel, etc.), price per gallon of fuel for each grade of fuel, and so on (Lamb, [0037]-[0038]).  The telematics server 106 may be communicatively coupled to additional external databases and/or servers to obtain information that may aid in processing and formatting the data received from the telematics device 104. The telematics server 106 may have to obtain the vehicle's fuel tank capacity from the vehicle manufacturer’s database or third party database to convert the fuel level data to a user understandable and/or a user desired format. For example, a database of the telematics server 106 may include the vehicle's profile data such as fuel tank capacity, make, model, year, gas mileage associated with one or more vehicles (Lamb [0050], [0101]). Upon receiving the authorization request, the transaction gateway 116 may validate the approval of the account associated with the fuel card. The transaction gateway 116 may communicate with the fuel card server 118 to determine if the fuel card authorization request satisfies rules and regulations associated with the fuel card which may be stored in a database of the fuel card server 118. For example, the rules and regulations can include, inter alia, the number of purchases allowed in a day, the amount of fuel that may be purchased in each transaction, etc. If the account is approved and the rules and regulation criteria are satisfied, the POS device 114 may be instructed to authorize the fuel card 112 for a fuel purchase transaction. (Lamb, [0056]).  Therefore, databases 324-326 are user account/purchases databases, distinct from the vehicle manufacturer’s database which provides, at least, vehicle-specific fuel tank capacity.


Regarding claim 9, Vilnai and Tingler with Lamb teach the resource provider system of claim 7, wherein the one or more input sensors includes at least a camera device, wherein an input includes an image of the vehicle, and wherein an identifier for the vehicle is determined by using optical character recognition to convert an image of a license plate within the image of the vehicle into text.  More specifically, analyzer 510 optionally comprises a license plate recognition (LPR) module. LPR module is configured to recognize the registration number of the vehicle, typically by applying an optical character (OCR) algorithm to the images obtained by imaging device 502, using cameras 504, 506 and/or other cameras (Vilnai, [0276]).

the resource provider system of claim 9, wherein the camera device is positioned such that the image of the vehicle includes a back end of the vehicle.  More specifically, camera 102 may be placed at a height of between 0 and 4 meters above the ground and oriented toward the probable location of license plate location on the rear of the vehicle when the driver's side of the vehicle is closest to the fuel dispensing pump (Vilnai, [0101]).

Regarding claim 13, Vilnai and Tingler with Lamb teach the resource provider system of claim 7, wherein the pre-authorization amount is determined based on vehicle information received from a third party computer.  More specifically, a refueling request event can be received by an onsite computer running local software, or from a third party fuel control system, by implementing a communication protocol between the third party fuel control system and the remote server and/or onsite computer running local software (Vilnai, [0166]).

Regarding claim 14, Vilnai and Tingler with Lamb teach the resource provider system of claim 7, 
wherein the one or more input sensors includes at least a depth sensor…More specifically, according to some embodiments of the invention, information is obtained by a remote recognizer device comprising at least one scanner (Vilnai, [0149]).  The remote scanner utilizes the parallax method to analyze images from a plurality of cameras, in which the displacement or difference in the apparent position of an object viewed along two different lines of sight, and measured by the angle or semi-angle of inclination between those two lines, is used, for example, to determine distances of objects and of parts of objects (Vilnai, [0152]).
and the pre-authorization amount is determined based on a size of the vehicle.  More specifically, the database contains a specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system, including at least one of the following types of information: the physical dimensions of the vehicle and its components, the maximum size of the vehicle's fuel tank (Vilnai, [0127]).  The shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]).

Regarding claim 15 Vilnai and Tingler with Lamb teach the resource provider system of claim 7, wherein the pre-authorization amount is a predetermined value. More specifically, the shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]).

Regarding claim 16, Vilnai and Tingler with Lamb teach the resource provider system of claim 7, wherein the authorization computer is operated by an issuer.  More specifically, according to some embodiments of the invention, the fuel inlet monitoring system is configured to allow an authorized representative of the entity paying for the fueling to override a rejection (Vilnai, [0130])

Regarding claim 17, Vilnai and Tingler with Lamb teach the resource provider system of claim 7, wherein the one or more input sensors includes at least a wireless receiver, and wherein an identifier for the vehicle is determined based upon the identifier for the vehicle being transmitted to the wireless receiver by a wireless transmitter within the vehicle. More specifically, according to some embodiments of the invention, the fuel inlet monitoring system uses at least one of the following methods to identify the vehicle: ...recognition of a radio-frequency identification (RFID) tag (Vilnai, [0094]).

Regarding claim 18, Vilnai and Tingler with Lamb teach the resource provider system of claim 17, wherein the identifier for the vehicle is transmitted to the wireless receiver by the wireless transmitter within the vehicle automatically upon the vehicle coming into proximity of the wireless receiver.  More specifically, the RFID tag identifier is configured to automatically identify vehicles by their RFID tag as they enter the vicinity of said at least one fuel dispenser in said vehicle fueling service station (Vilnai, [0155]). 

Regarding claim 19, Vilnai teaches a method comprising: 
receiving, by a computer comprising a processor and a memory, information relating to an image of at least a portion of a vehicle at or approaching a fuel dispenser; More specifically, at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0041], [0099]).
identifying, by the computer, based on the information relating to the image, a type of resource from a plurality of types of resources;  More specifically, each of the images obtained by cameras are analyzed, using optical recognition software, to ascertain the identity of the objects and license plate number contained within the images (Vilnai, [0109]). According to some embodiments of the invention, the at least one database contains vehicular identification information. Optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: … the type of fuel the vehicle uses (Vilnai, [0126]).
transmitting, by the computer, a signal indicating the type of resource to a resource provider, wherein the fuel dispenser is there after activated to provide the type of resource to the vehicle up to a determined pre-authorization amount, wherein the pre-authorization amount is determined by: identifying a vehicle type of the vehicle based on the image; querying a database of vehicle information based on the vehicle type in order to obtain a resource capacity for the vehicle.  More specifically, once the identification indicia are interpreted, by the internal computer in camera 102 and/or independent computer 130, an authorization request is sent to one or more of a remote server, an onsite computer running local software, and a third party fuel control system (Vilnai, [0168]).  According to some embodiments of the invention, the remote server, onsite computer running local software and/or third party fuel control system makes an automated decision to authorize or decline refueling and relays that decision to a fuel control system operating at the refueling facility. Optionally, the remote server, onsite computer running local software and/or third party fuel control system control the fueling process before and during fueling (Vilnai, [0169]).
wherein the fuel dispenser is activated to provide the type of resource to the vehicle up to the determined pre-authorization amount after calculating the pre-authorization amount.  More specifically, the authorization response, received from the remote server and/or onsite computer running local software includes a set of parameters, such as the fuel type that the vehicle is allowed to use, the 
However, Vilnai may not explicitly teach every aspect of
querying a database of vehicle information based on the vehicle type in order to obtain… a resource grade for the vehicle…; and
calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle.
Tingler discloses systems for generating automotive work orders. An electronic scanning device can receive vehicle identification data corresponding to a user, and a server can associate the identification information with a user's account. The server can retrieve customized data relating to the user's vehicle service history and service preferences. The server can automatically generate a work order to initiate automotive services based on the vehicle service data saved in the user's account.  (Tingler, abstract).  Customized fuel authorization commands are automatically generated a based on customized user data.  An identifier provided by the electronic device may be linked to a customer's account which may contain customized data relating to the user's preferred fuel type or grade. Once the user's identification data has been associated with the user's account, the system can request pre-authorization for a monetary value specified in the account, or calculate a pre-authorization amount based on the user's fuel purchase history (Tingler, [0018]).  A series of automatic processes and algorithms can be used to automatically adjust the pre-authorization amounts for a user based on previous visits and/or the increasing/decreasing price of fuel (Tingler, [0020]). The user's account may also include customized data relating to the user's preferred fuel type or grade (Tingler, [0023]).  In one example embodiment, an additional offset amount is added to the average purchase amount as a buffer in order to ensure approval. In such examples … it could be calculated based on current fuel prices, the size of the user's fuel tank, etc (Tingler [0024]). Once the specified value is either retrieved or calculated, an authorization of the specified value is requested in step 113. In step 115, an authorization is received for the specified monetary value from a financial institution or financial account associated with the user (assuming of 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler that a method for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain… a resource grade for the vehicle; and calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle.  With both Vilnai and Tingler disclosing authorizing a fuel dispenser with a pre-authorized amount when a detected vehicle approaches based on at least a type of fuel or size of a fuel tank, and with Tingler additionally suggesting the calculation of the pre-authorized amount based on stored preferences associated with a user, e.g., size of the user’s vehicle’s fuel tank and price of a particular fuel grade and then sending a pre-authorization request with the amount for authorization, one of ordinary skill in the art of implementing a method for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain… a resource grade for the vehicle; and calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle in order to allow the pre-authorization amount be more applicable to the vehicle/account being fueled.  One would therefore be motivated to combine these teachings as in doing so would create this method for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches.
However, Vilnai and Tingler may not explicitly teach every aspect of 
wherein the database of vehicle information is a database that is separate from the user payment account.
Lamb discloses determining a fuel card usage exception with the use of a computer that receives fuel card transaction data responsive to a fuel purchase event. Responsive to detecting an exception associated with the fuel purchase event, the computer may generate an alert and transmit the alert for presentation by a computing device of a user (Lamb, abstract). A server can receive an authorization obtain the vehicle's fuel tank capacity from the vehicle manufacturer’s database or third party database to convert the fuel level data to a user understandable and/or a user desired format. For example, a database of the telematics server 106 may include the vehicle's profile data such as fuel tank capacity, make, model, year, gas mileage associated with one or more vehicles (Lamb [0050], [0101], ). Upon receiving the authorization request, the transaction gateway 116 may validate the approval of the account associated with the fuel card. The transaction gateway 116 may communicate with the fuel card server 118 to determine if the fuel card authorization request satisfies rules and regulations associated with the fuel card which may be stored in a database of the fuel card server 118. For example, the rules and regulations can include, inter alia, the number of purchases allowed in a day, the amount of fuel that may be purchased in each transaction, etc. If the account is approved and the rules and regulation criteria are satisfied, the POS device 114 may be instructed to authorize the fuel card 112 for a fuel purchase transaction. (Lamb, [0056]).  Therefore, databases 324-326 are user account/purchases databases, distinct from the vehicle manufacturer’s database which provides, at least, vehicle-specific fuel tank capacity.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler with Lamb that a method for pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information would include wherein the database of vehicle information is a database that is separate from the user payment account.  With Vilnai, Tingler, and Lamb disclosing the authorization of a fuel dispenser based on at least a type of fuel or size of a fuel tank, with Tingler additionally suggesting the calculation of the pre-authorized amount based on stored preferences associated with a user, e.g., size of the user’s 

Regarding claim 20, Vilnai and Tingler with Lamb teach the method of claim 19, wherein a resource is fuel the type of resource is a grade of fuel. More specifically, An identifier provided by the electronic device may be linked to a customer's account which may contain customized data relating to the user's preferred fuel type or grade (Tingler, [0118]).

Claims 11 and 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilnai and Tingler with Lamb as applied to claim 7 above, and further in view of McQuade et al. (US 2012/0095920 A1, hereafter referred to as “McQuade”).

Regarding claim 11, Vilnai and Tingler with Lamb teach the resource provider system of claim 7, including that according to some embodiments of the invention, the at least one database contains vehicular identification information. Optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: the shape of the vehicle and its components, the physical dimensions of the vehicle and its components (Vilnai, [0126]). The at least one database contains a specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system, including at least one of the following types of information: the maximum amount of 
However, Vilnai, Tingler, and Lamb may not explicitly teach every aspect of 
where in the one or more input sensors includes at least a weight sensor, and the pre-authorization amount is determined based on a weight of the vehicle.
McQuade discloses a fuel authorization system enables data to be exchanged between vehicles and a fuel vendor, to verify that the vehicle is authorized to receive fuel. In an exemplary embodiment, each fuel island is equipped with a motion detector. When the motion detector senses a vehicle in the fuel lane, an RF query is sent to the vehicle. Participating vehicles respond with an IR transmission. Once the verification is complete, the fuel dispenser is enabled. If the motion detector senses that the vehicle leaves, the fuel dispenser is disabled. (McQuade, abstract). A sensor element at the fuel island detects when a vehicle enters and leaves a specific fuel island or fuel lane. When a vehicle enters a specific fuel island, the sensor element indicates to a system controller that a vehicle is present. Then, a wireless query is sent to the vehicle, to determine if the vehicle has been equipped to participate in the automated fuel authorization process (McQuade, [0005]). A weigh scale (or other form of pressure sensor) can be included in the fuel lane to detect the weight of a vehicle (McQuade, [0032], [0037]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, and Lamb with McQuade that a method for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches would include where in the one or more input sensors includes at least a weight sensor, and the pre-authorization amount is determined based on a weight of the vehicle.  With both Vilnai, Tingler, and McQuade disclosing authorizing a fuel dispenser when a detected vehicle approaches, and with Vilnai disclosing identifying the vehicle by shape and physical dimensions, and with that identity, determining an amount of fuel authorized for dispensing, and with McQuade additionally disclosing a weight sensor that can determine said physical dimension, i.e., vehicle weight, one of ordinary skill in the art of implementing a method for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches would include where in the one or more input sensors includes at least a weight sensor, and the pre-

Regarding claim 12, Vilnai and Tingler with McQuade teach the resource provider system of claim 11, wherein the pre-authorization amount is determined based on the weight of the vehicle exceeding a threshold value.  More specifically, as explained above, the combination of Vilnai and McQuade would include identifying a vehicle based on weight (different thresholds) and pre-authorize an amount of fuel to dispense based on that identity (Vilnai, [0126]-[0127]; McQuade, [0005], [0032], [0037]).

Claim 21, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilnai and Tingler with Lamb as applied to claim 1 above, and further in view of Brown et al. (US 2003/0065630 A1, hereafter referred to as “Brown”).


Regarding claim 21, Vilnai and Tingler with Lamb teach the method according to claim 1, specifically, the exception engine 312 may receive the gas mileage associated with the vehicle from a third party database or a vehicle manufacturers database (Lamb [0108]).  However, Vilnai, Tingler, and Lamb may not explicitly teach every aspect of wherein the resource capacity of the vehicle used to calculate the pre-authorization amount is partially based on whether the vehicle is a high gas efficiency vehicle or low gas efficiency vehicle.
Brown discloses a method, system, and program for adjusting an amount owed for fueling a vehicle based on vehicle characteristics (Brown, [0041]). Advantageously, by scanning a registration number from registration tag 109, the registration number may be transmitted to a cumulative characteristics database server 120 with a request for vehicle characteristics information associated with the registration number. According to one embodiment of the present invention, cumulative characteristics database server 120 may be provided by an authority or may be maintained by a private 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, and Lamb with Brown that a method for automatically pre-authorizing a resource dispenser would include wherein the resource capacity of the vehicle used to calculate the pre-authorization amount is partially based on whether the vehicle is a high gas efficiency vehicle or low gas efficiency vehicle.  With Vilnai, Tingler, Lamp and Brown disclosing systems pertaining to payment at a fuel dispenser, and with Brown disclosing the amount charged for fuel can be based on the vehicle’s gas efficiency, one of ordinary skill in the art of implementing a method for automatically pre-authorizing a resource dispenser would include wherein the resource capacity of the vehicle used to calculate the pre-authorization amount is partially based on whether the vehicle is a high gas efficiency vehicle or low gas efficiency vehicle in order to promote society’s acquiring of more efficient vehicles ultimately preserving/protecting the environment.  One would therefore be motivated to combine these teachings as in doing so would create this method for automatically pre-authorizing a resource dispenser.

Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R.  1.111(c) to consider these references fully when responding to this action.  

Terranova (US 6,882,900 B1) - discloses the present invention provides a fuel dispensing system for setting transaction parameters in association with a remote communications unit. The predefined parameters may limit a transaction to a select type or grade of fuel, a select type or amount of a product or service, as well as limiting or preventing the purchase of certain products or services (Terranova, abstract).  Guidelines and limitations on customer purchases are either stored in a database in association with a transponder ID and accessible by an associated control system or transmitted from the transponder to the dispenser during each transaction (Terranova, col 1, lines 50-52). The dispenser 18 may retrieve prior transaction information from the transponder (block 608) or retrieve this information from a database stored at one of many control systems associated with the dispenser (block 610) (Terranova, col, 15, lines 54-58). Once the appropriate fueling position is determined, information received from the vehicle (or customer) transponder is used to "precondition" the fuel dispenser 18 (block 930). Preconditioning means readying the dispenser for the fueling transaction. The extent of readiness may vary with each application, but may include determining the proper fuel, fuel type, flow rates for the vehicle and/or running initial checks on account information, or simply initializing the pump electronics.  The preconditioning may take place solely at the fuel dispenser control system 80, in conjunction with the central control system 50, or may require communication with an on- or off-site database, such as the remote network 94 (Terranova, col 29, lines 1-19).  The transponder indicia or database may also indicate the type or grade of fuel for the particular container (Terranova, col 38, lines 21-23).  A proper container may be a vehicle fuel tank wherein the vehicle-mounted transponder 64 will enable the control system to recognize the vehicle as an acceptable container (Terranova, col 38, lines 33-36).  The ullage indicia may include the exact ullage value representing the amount of fuel required to fill the tank.  The ullage information may simply include vehicle identification and remaining fuel indicia, and the control system 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F RIEGLER whose telephone number is (571)270-3625.  The examiner can normally be reached on M-F 9:30am-6:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Morse can be reached on 571-272-3838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F RIEGLER/Primary Examiner, Art Unit 2615